Title: From George Washington to Colonel Elias Dayton, 16 July 1780
From: Washington, George
To: Dayton, Elias


					
						Dear Sir
						Head Quarters Bergen County 16th July 1780
					
					I have recd both your favors of the 15th announcing the arrival of Admiral Greaves, which is rather an unlucky circumstance—I have only to desire you to endeavour to ascertain his force exactly, and to gain a knowledge of what preparations they are making for defence of the harbour, and where they seem disposed to dispute the passage.
					You mention a talk in New York of a further embarkation to the West Indies. Be pleased to direct your Emissaries to enquire into the matter, and if they find it serious, endeavour to procure an account of the Numbers—Convoy—and when expected to sail—I have not yet learned the force which has arrived at Rhode Island with Monsieur de Ternay. I am Dear Sir Your most obt Servt
					
						Go: Washington
					
				